Citation Nr: 0703681	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 20 percent for limited 
motion of the cervical spine with history of traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1957 to April 1961, 
and from October 1961 to October 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, Regional 
Office (RO). 


FINDINGS OF FACT

The veteran's cervical spine disorder does not result in 
intervertebral disc syndrome, limitation of motion which is 
more than moderate in degree, limitation of forward flexion 
of the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for a cervical spine disorder are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5287, 5290, 5293 (2003), effective 
prior to September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005), effective September 
26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in February 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  The Board also notes 
that in May 2006 the RO provided notice with respect to the 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's duty to assist letter was not provided before 
the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating other disabilities of the spine.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The latter amendment and subsequent 
correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a cervical spine disability could be rated under 
Diagnostic Code 5290 which provides that a 10 percent rating 
is warranted for limitation of motion of the cervical spine 
which is slight in degree.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted if the limitation of motion is severe.  A 30 or 40 
percent rating may be assigned under Diagnostic Code 5287 if 
there is favorable or unfavorable ankylosis of the cervical 
spine.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board notes, however, that 
the Court has held that section 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The "old" Diagnostic Criteria also provided that the 
disorder may be rated on the basis of the severity of any 
intervertebral disc syndrome under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under Diagnostic 
Code 5293, a 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

The Board notes that there is a new General Rating Formula 
for Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  The General Rating Formula for 
Diseases and Injuries of the Spine (For diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides in pertinent part as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See Note (2) 
(See also Plate V.)

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note (5).

As was noted above, the VA also issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. See Note (1):

During a hearing held at the RO in August 2002, the veteran 
recounted a fall from a 30 foot ladder in service which 
resulted in his current cervical spine disability.  He 
reported that he now had pain in the area of his head and 
shoulders.  He also reported that he sometimes had muscle 
spasm in the neck that prevented him from moving his head 
from side to side.  

Based on review of all relevant medical evidence, however, 
the Board finds that the veteran's cervical spine disorder 
does not result in limitation of motion which is more than 
moderate in degree.  The evidence shows that he has retained 
the ability to utilize a substantial degree of his range of 
motion.  Nor does the disorder result in limitation of 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  Such 
findings are not noted in any of the medical evidence.  The 
report of a VA spine examination conducted in June 2006 
reflects that the veteran's range of motion was reduced, but 
he still maintained flexion to 40 degrees, extension to 45 
degrees, left and right rotation to 50 degrees, and left and 
right lateral flexion to 20 degrees.  The examiner noted that 
no further limitations were noted, and no flare-ups were 
described, and the onset of pain was at the points of range 
of motion as described above.  Similar or less severe 
findings regarding the ranges of motion are contained in VA 
examination reports dated in November 1999 and September 
2004.

In addition, no significant intervertebral disc syndrome has 
been shown.  In this regard, sensation and reflexes have been 
normal on repeated testing.  A VA neurology consultation 
record dated in June 2000 shows that the veteran had chronic 
spinal pain by history with a normal neurological exam.  A VA 
treatment record dated in September 2002 noted that the 
veteran had a long history of neck pain and a tremor of his 
head, but no other evidence of any abnormality on neurologic 
exam.  The VA examination report dated in June 2006 reflects 
that the examiner concluded that neurological examination was 
within normal limits, and there was no objective clinical 
evidence of cervical radiculopathy or cervical myelopathy at 
this time.  In addition, VA examiners in October 2004 and 
again in June 2006 noted that there is no evidence of any 
"incapacitating episodes" of intervertebral disc syndrome 
within the past 12 months.  Accordingly, the Board concludes 
that criteria for a disability rating higher than 20 percent 
for limitation of motion of the cervical spine with history 
of arthritis are not met.  


	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 20 percent for limitation of motion of 
the cervical spine with history of arthritis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


